DONNA BROWN CLARK

240 Sorrells Cove
Clyde, NC 28721
donnabrownclark63@gmail.com

April 16, 2019

The Honorable Robert D. Conrad, Ir.
U.S. District Judge

235 Charles R. Jonas Federal Building
401 West Trade Street

Charlotte, NC 28202

Your Honor,

| worked with Wanda for almost fifteen years. During this time, the County grew bigger and more complex. Wanda
tirelessly chartered these challenging waters with the expertise and grace of a great leader. Her work positioned
Buncombe County as a leader in the state and Country.

Under her leadership the County’s finances were stable, the tax rate low and fund balance ata consistently strong
level, resulting in an elite AAA bond rating.

It was amazing to watch Wanda navigate the County creatively through the Great Recession through partnerships
with the community and focusing on what the County's focus should be without reducing service levels to citizens.
As a result the County came through the economic crisis stronger and more focused on core services. Buncombe
County was the model across the State for how to create community partnerships.

Once known as one of the worst public school infrastructures in the nation, Wanda used school capital funds wisely
and conservatively, building and renovating, what | think was every school in both the County and City systems.

Many jobs were created as a result of Wanda’s expertise and innovative management of Economic Development. |
truly believe Wanda’s strengths as a Manager, was one of the reasons companies chose Buncombe County to locate
their business.

One of the many talents of Wanda was working and moving the County forward with many Boards of
Commissioners. Each individual commissioner came with their own agenda and getting things done with five to
seven differing opinions on how to do it is magical if a Manager is really good at it; and Wanda worked magic every
day!

 
Wanda was a life-long learner, never settling for what she knew today. She is perhaps, the smartest person | know,
but with common sense. She was proactive, never waiting for things to go a certain way, instead making the way that
was best for the County,

County employee’s best interest was at the center of every decision Wanda made. From a fair rate of pay for each
job to benefits that allowed employees to focus on their work serving the citizens of Buncombe County. She created
an environment for leaders to take risks and challenged them to do things innovatively and strive for excellence.

There are many, many positive outcomes for the County as a result of Wanda’s time there, | have only mentioned
the ones that still stand out to me years later.

Thank you.
Warm regards,

Onn CLuarfe/

Donna Clark
